DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendments filed 5/29/2020 are acknowledged and entered.
Priority
The instant application, filed 06/21/2019 is a division of 14465680, filed 08/21/2014, now U.S. Patent #10398750 and having 2 RCE-type filings therein.
14465680 Claims Priority from Provisional Application 61887651, filed 10/07/2013 
14465680 Claims Priority from Provisional Application 61868128, filed 08/21/2013
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61868128, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The specification of Application No. 61868128 discloses a formula II on page 22, describing this as an “N,N’-linked urea γ-amino acid residue .
The earliest priority given the instant claims is Provisional Application 61887651, filed 10/07/2013.

Information Disclosure Statement
The Examiner has considered the references provided in the 6/21/2019 and 2/19/2020 Information Disclosure Statements, and provides a signed and dated copy of each herewith.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 5 “residue” is singular whereas other types of listed peptidomimetic residues are stated in the plural, and the latter appears grammatically appropriate at least given the “substituted and unsubstituted”.  
In line 7 there is no “residues” following “substituted and unsubstituted 2-aminoethanoxycarbonyl”.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  in line 2 “and” should be amended to “an”.

Claim 9 is objected to because of the following informalities:  
N-(2-amino-ethyl)carbamoyl residues” whereas claim 1 from which claim 9 depends recites “N-(2-aminoethylcarbamoyl residue” for the same residue.  Appropriate correction to conform to the claim 1 term is required.
Also, the first two wherein clauses after the formulae alternatives end in a period rather than a comma or semicolon, and the two next wherein clauses lack any punctuation mark at their ends. Appropriate corrections are required.

Claim 14 is objected to because of the following informalities: in line 2 “GPCR receptor” is redundant at to “receptor” because GPCR stands for “G-Protein Coupled Receptor.”  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  There is no period at the end of line 2.  The limitation “peptid-oligourea” should be “peptide-oligourea”.  Appropriate correction is required.

Claim Interpretation
The claims are given their broadest reasonable interpretation consistent with the specification, and this includes their plain meaning unless such meaning is inconsistent with the specification, MPEP 2111.
Claim 1’s peptide-oligourea chimeric compound is interpreted to comprise:
a) a peptide portion comprising at least two consecutive alpha-amino acids, each a “residue”, coupled – meaning bound by covalent coupling (see PGPUB 20200155637 paragraph 109) at either or both ends to an oligourea portion that comprises at least two consecutive peptidomimetic residues selected from the Markush group list of peptidomimetic residues in claim 1, these including both N-2-aminoethylcarbamoyl and a subgenus thereof, N-(2-aminoethyl)formamidinyl.  In the oligourea portion, at least two consecutive peptidomimetic residues must have N,N’-linked urea bridging units, whether between them or formed by covalent bonding to an adjacent alpha-amino acid.  An xCONHx, x being 0, 1 or 2 depending on the other moieites attached to the respective nitrogen atoms.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Given the “the” after “wherein” in line 1 and the singular use of “residue” in line 2, it is unclear whether the limitations of claim 5 are imposed on only one, at least one, or all of the N-2-aminoethylcarbamoyl residues of the chimeric compound.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, it is unclear whether in lines 1 and 2 the “wherein substituted and unsubstituted N-(2-amino-ethyl)carbamoyl residues is selected from the group consisting of” requires at least one, or all, of N-2-aminoethylcarbamoyl residues of the chimeric compound of claim 1 to meet one of the depicted formulaic structures of claim 9 that follow this phrase.  It also is unclear whether the slight difference in residue terminology, N-(2-amino-ethyl)carbamoyl residues in claim 9 versus N-2-aminoethylcarbamoyl residue in claim 1, indicates any structural distinction.
Second, it is unclear how any compound conforming to claim 9’s depicted formulaic structures is an N-(2-amino-ethyl)carbamoyl residue (or an N-2-aminoethylcarbamoyl residue if there is a difference between these) when X of the applicable formulaic structures is S or NH. This is because such substitution would take the resulting moiety out of the realm of an N-(2-amino-ethyl)carbamoyl residue or an N-2-aminoethylcarbamoyl residue because they would lack the carbamoyl moiety, - H2NC=O by replacing the oxygen with sulfur or NH, and this would be contrary to the nomenclature and beyond a reasonable understanding of “substituted” as that term is defined and exemplified in paragraphs 81 and 82 on pages 18-20 of the specification. If Applicant were to extend substituted to such a degree, then substituted for any of the named peptidomimetic residues of claim 1 could extend what is claimed to numerous structures not normally falling within each respective peptidomimetic residue nomenclature of claim 1. Additionally, and not dispositive, these substitutions also would not result in N,N’-linked urea bridging units upon joining an adjacent residue, although the Examiner understands from claim 1’s listing of peptidomimetic residues that this is not absolutely required for each joining of such residues, only that there are at least two consecutive peptidomimetic residues that do have/comprise N,N’-linked urea bridging units.  
Third, the limitations for R1 and R2 are unclear because for each there are conflicting requirements – see R1 and R2 alternatives at the top of page 5 compared with the more restrictive alternatives on page 5 below the R3 alternatives. 
Amendment or clear explanation of the scope of what is claimed is required.


First, it is unclear whether in lines 1 and 2 the “wherein substituted and unsubstituted N-2-amino-ethylcarbamoyl residues are independently selected from the group consisting of” requires some, or all, of these residues of the chimeric compound of claim 1 to meet one of the depicted formulaic structures of claim 10 that follow this phrase.  
Second, the limitations for R1 and R2 are unclear because for each there are conflicting requirements – see R1 and R2 alternatives at the bottom of page 6 compared with the more restrictive alternatives on page 7 below the R3 alternatives. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, claim 11 recites the limitation "peptide segment" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant can overcome this rejection by amending "peptide segment" to "peptide portion."
Second, the metes and bounds of “biologically active peptide or fragment thereof” is unclear.  As to biologically active peptide, does this include any peptide cleavable by an enzyme even if that peptide has no known biological function, or a peptide that binds to a GPCR or other receptor but there is no consequent biological effect? As to a fragment of a biologically active peptide, it is unclear what its 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
First, it is unclear what “mimics an α-helix chain” means: does this mean the entire compound responds to the same solvent mixtures exactly the same so forms an alpha helix under particular conditions, or that only a portion of the compound does this, or that the compound or a portion of it imitates an alpha-helix structure, but does not exactly replicate that structure’s physical form, and if the latter, the metes and bounds are neither understood nor clear.
Second, the limitation of mimicking an alpha helix chain is a functional limitation that is not sufficiently supported and clear.  The boundaries imposed by the functional language are insufficiently defined; Applicant has not provided in the claim what structure provides for this function, so has not met the requirements for this functional limitation.
A patent must be precise enough to afford clear notice of what is claimed, thereby “‘appris[ing] the public of what is still open to them.’” Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)).  Otherwise there would be “[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942).  A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).  The vice of General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).  
The examiner has considered the following factors to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.  
Claim language that merely states a result to be obtained without providing clear boundaries on the claim scope (e.g., by not specifying a well-defined way to achieve those results) is unclear.  
Claim 12 fails to clearly define the structure(s) and/or step(s) that achieve the functional limitation claimed.  What in the compound mimics an alpha helix chain is neither apparent from any particular structure in the compound of claim 1, nor as further delimited by any structural limitation in claim 12, which does not provide any further structural limitations.  While the Examiner notes that sufficient consecutive peptidomimetic residues may form helical structures, see for example Fischer et al., Angew. Chem. 2010, 122, 1085-1088, this appears to depend at least on the number of the residues and solvent system utilized to demonstrate the helicity.  In contrast to Fischer 2010, Fischer et al., Eur. J. Org. Chem. 2007, 2511–2525, teaches “Moreover, we have shown, with a combination of NMR spectroscopy and circular dichroism, that enantiopure N,N-linked oligourea strands bearing proteinogenic side-chains [NH–CHR– CH2–NH–CO–]n as short as seven residues adopt a stable helical fold stabilized by remote intrastrand bifurcated H-bonds, which is reminiscent of the 14-helix described for the corresponding γ4-peptides [NH–CHR–CH2–CH2– CO–]n, page 2511 right column.  It appears that the length requires to form helices may vary depending on multiple factors.  No limitations that provide 
Thus, it is unclear what additional structure (if any) is required to result in the claimed mimicking.  The claim merely states a functional characteristic without providing sufficient indication of how the function is achieved.  See also MPEP § 2173.05(g).  This rejection is in accordance with recent guidance provided by the USPTO (Functional language training 2016) as well as recent case law.  See, e.g., Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 (Fed. Cir. 2015), The Dow Chem. Co. v. NOVA Chems. Corp., 803 F.3d 620 (Fed. Cir. 2015), Akzo Nobel Coatings Inc. v. Dow Chem. Co., 811 F.3d 1334 (Fed. Cir. 2016).  

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As to the claimed compound being biologically active, does this include any chimeric compound of claim 1 that is cleavable by an enzyme even if that compound has no known biological function, or a compound that binds to a GPCR or other receptor but after such binding there is no consequent biological effect?  The metes and bounds of what is a biologically active compound is unclear given the lack of definition and/or sufficient disclosure of compounds that do and do not exhibit biological activity (the latter potentially providing a basis for structure that provides biological activity or a subset thereof).
 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
First, claim 14 recites the limitation "the peptide or fragment thereof" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant can overcome this rejection by amending "peptide or fragment thereof" to "chimeric compound" if this is supported by the application as filed.
Second, the limitation of binding to a GPCR receptor or a fragment thereof is a functional limitation that is not sufficiently supported and clear.  The boundaries imposed by the functional language are insufficiently defined; Applicant has not provided in the claim what structure provides for this function, so has not met the requirements for this functional limitation.
A patent must be precise enough to afford clear notice of what is claimed, thereby “‘appris[ing] the public of what is still open to them.’” Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)).  Otherwise there would be “[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942).  A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).  The vice of a functional claim exists not only when a claim is “wholly” functional, but also when the claim recites what has already been seen, and then uses functional language at the exact point of novelty.  See General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).  
The examiner has considered the following factors to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a 
Claim language that merely states a result to be obtained without providing clear boundaries on the claim scope (e.g., by not specifying a well-defined way to achieve those results) is unclear.  
Claim 14 fails to clearly define the structure(s) and/or step(s) that achieve the functional limitation claimed.  What in the compound, peptide or fragment thereof that “binds a GPCR receptor or a fragment thereof” is neither apparent from any particular structure in the compound of claim 1, nor as further delimited by any structural limitation in claim 14, which does not provide any further structural limitations.
Thus, it is unclear what additional structure (if any) is required to result in the claimed binding.  The claim merely states a functional characteristic without providing sufficient indication of how the function is achieved.  See also MPEP § 2173.05(g).  This rejection is in accordance with recent guidance provided by the USPTO (Functional language training 2016) as well as recent case law.  See, e.g., Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 (Fed. Cir. 2015), The Dow Chem. Co. v. NOVA Chems. Corp., 803 F.3d 620 (Fed. Cir. 2015), Akzo Nobel Coatings Inc. v. Dow Chem. Co., 811 F.3d 1334 (Fed. Cir. 2016).  

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 6, 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, no that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
	
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed 
 
	The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention.
 
In the instant case, claim 6 is directed to a therapeutic composition comprising an effective amount of the compound of claim 1 and a pharmaceutically acceptable carrier or excipient, and claim 7 is directed to a method of treating a disease in a patient comprising administering to an individual in need thereof, and [sic] effective amount of the composition of claim 6, wherein the composition is effective in ameliorating the disease or condition.
Claim 14 is directed to the compound of claim 1 wherein the peptide or fragment thereof binds a GPCR receptor or a fragment thereof.
(1) Level of skill and knowledge in the art: 

 (2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics:
The chimeric compounds of claim 1 encompass compounds of great variability and sizes, which would result in differing physical and chemical properties.  There are no particular structures in this group, nor in claim 6, that would necessarily or clearly provide for a therapeutic effectiveness for any disease or condition.
Similarly, for claim 14 there are no partial structures, physical and/or chemical properties, and/or functional characteristics associated with structure in the application as filed that indicates a propensity for any species or subgenera of what is claimed in claim 1 to bind a GPCR or a fragment thereof.  “GPCR” and its equivalents are found twice in the corresponding PGPUB 20200155637, once in claim 14, and twice in par. 127, without any indication(s) of the structure and/or properties that provide for this binding.
(5) Method of making the claimed invention:
The method of making the compounds is well-established by chemical syntheses. However, no method was taught for making claimed compounds that would bind a GPCR or a fragment thereof.
Analysis:
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  Here, no species have been shown to have a therapeutic effect, nor to treat any disease, some of which are not known to have effective treatments, e.g., Alzheimer’s Disease, nor for binding to a GPCR or a fragment thereof.  Claim 1’s possible structural variations are huge as to any class of chimeric compounds comprising known peptides, with upper limit on length open and every side chain position open to being any natural or variant amino acid side chain.
It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the 

Here, though claims 6 and 7 may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond compounds disclosed in the examples in the specification.  This is particularly the case for claim 7, a method of treating any disease by administering a composition of claim 1 that purports to be effective in ameliorating the disease or condition.  There simply is no support nor reasonable basis for possession of such method claim scope given the difficulty of treating many diseases combined with the lack of any demonstration of effective treatment of any disease or condition by the claimed chimeric compounds.
The same applies to claim 14, for which there is a lack of any guidance as to structure and/or chemical and/or physical properties, or functional characteristics associated with structure, that would result in binding to a GPCR or a fragment thereof.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")  Here, the specification does the same, little more than outline goals hoped to be achieved, with little to no guidance or support for what is claimed. Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of claims 6, 7 and 14, and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention of these claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8-10, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowick et al., J. Am. Chem. Soc. 1996, 118, 1066-1072 (Nowick).
Claim 1 is directed to a peptide-oligourea chimeric compound comprising:
a peptide portion including at least two consecutive α-amino acid residues, coupled to an oligourea portion including at least two consecutive peptidomimetic residues having N,N’-linked urea bridging units, wherein the peptidomimetic residues are selected from the group of substituted or unsubstituted N-2-aminoethylcarbamoyl residue, substituted and unsubstituted N-(2-aminoethyl)carbamothioyl residues, substituted and unsubstituted N-(2-aminoethyl)formamidinyl residues, substituted and unsubstituted 2-aminoethanoxycarbonyl and combinations thereof, wherein the peptide-oligourea chimeric compound has at least six residues.
No linearity or non-branching of bonding is required by the claim language, nor by any definition in the application as filed.


    PNG
    media_image1.png
    467
    677
    media_image1.png
    Greyscale

Hydrogen atoms that are attached to carbon atoms are omitted for clarity.
The Figure 4 compound comprises three consecutive N-2-aminoethylcarbamoyl residues, along the left of the figure forming a scaffold, joined at each respective carbamoyl moiety to a first alanine of three rows of alanine tripeptides, the latter being alpha amino acids. The Figure 4 compound of Nowick thus meets claim 1’s peptide portion including at least two consecutive α-amino acid residues – there being three peptide portions each with three consecutive alpha amino acids, coupled to an oligourea portion including at least two consecutive peptidomimetic residues having N,N’-linked urea bridging units, wherein the peptidomimetic residues are from the list of peptidomimetic residues of claim 1. There are a total of 12 residues, meeting claim 1’s wherein the peptide-oligourea chimeric compound has at least six residues.
Accordingly, Nowick anticipates claim 1.

Claim 5 is interpreted for this rejection to require at least one N-2-aminoethylcarbamoyl residue to meet claim 5’s formula II.  Nowick anticipates claim 5, the peptidomimetic scaffold of Figure 4 meeting claim 5’s formula II at least for the top residue when the Ra groups of formula II for it are hydrogen or a C1-C6-alkylamine (this allowing for the joining with the bottom-most peptidomimetic residue of the scaffold, the latter’s Ra groups being hydrogen and cyclic alkyl or alkenyl).
Nowick anticipates claim 8 because the left scaffold of the Figure 4 compound comprises three adjacent N-2-aminoethylcarbamoyl residues.
Claim 9 is interpreted for this rejection to require at least one N-2-aminoethylcarbamoyl residue to meet claim 9’s formulae alternatives.  Considering the upper right formula alternative where X=oxygen, Nowick anticipates claim 9 applying the same reasoning applied to claim 5’s rejection.
Claim 10 is interpreted for this rejection to require at least one N-2-aminoethylcarbamoyl residue to meet claim 10’s formulae alternatives.  Considering the upper right formula alternative, Nowick anticipates claim 10 applying the same reasoning applied to claim 5’s rejection.
Nowick anticipates claim 16, the 13 residues of Figure 4 falling within claim 16’s 9 to 14 residues range.
Nowick anticipates claim 20, the 13 residues of Figure 4 meeting claim 20’s “has 13 residues.”

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowick et al., J. Am. Chem. Soc. 1996, 118, 1066-1072 (Nowick) as evidenced by Leitgeb et al., J Mol Model (2007) 13:1141–1150 (Leitgeb).
The rejection of claim 1 as anticipated by Nowick is provided above.

Nowick teaches three peptide portions, each comprising Ala-Ala-Ala, which is a fragment of polyalanine. Leitgeb teaches that polyalanine has important biological effects, Abstract, including causing various human illnesses, Introduction first paragraph, so Ala-Ala-Ala is a fragment of a biologically active peptide.
Accordingly, Nowick anticipates claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
1.	Claims 1-13, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0211625, Violette et al., published 9/21/2006 (Violette), as evidenced by Adessi and Soto, Current Medicinal Chemistry, 2002, 9, 963-978 (AS).  
Claim 1 is described above.
Violette teaches compositions and methods for producing therapeutic oligomeric compounds, and methods for administering the oligomeric compounds for the treatment and prevention of disease, for example, a fungal infection, bacterial infection, or cancer, in a mammal, Abstract.  
Violette teaches and claims the oligomeric compounds according to a formula as follows:

    PNG
    media_image2.png
    557
    350
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    835
    346
    media_image3.png
    Greyscale


Violette also teaches 8 specific oligomeric compounds to exemplify a preparation process and compares two of these for effectiveness against 4 bacterial species, paragraph 137 through page 16.  The Examiner notes that the number of residues for these compounds ranges from 8 to 11. 
In the above formula I, X and Y can be H or NH2, or other protecting and/or reactive groups. H at the N-terminus and NH2 at the C-terminus represent standard terminal groups, and the additional modifications for X and Y are within the knowledge and routine skill of the art, as evidenced by AS, see Table 2 on page 965, page 967 for N- and C-termini Modifications, and 968 for Alkylation of Amide Nitrogen.
More relevant to what is instantly claimed is D’s formula II, in which B “is a member selected from the group consisting of alpha, beta or gamma amino acid residue” which is surrounded by A and/or C, each being an N-aminoethylcarbamoyl residue when Z is an NH, and an N-aminoethanoxycarbonyl residue when Z is an O, these two alternatives being among the peptidomimetic residues of claim 1. Thus, two out of three alternatives for Z result in falling within the claimed peptidomimetic residues. Given the super- and sub-scripts, a compound may have one or both of these in multiples at either or both ends of the B portion. Also, based on paragraph 79 above, at least one of A-B or B-C or A-B-C must result – these all being chimeric compounds except for the lower probability outcome when Zc is CH2 and B is a gamma amino acid, and the value range of 0 to 10 for variables i, j and k, and p, q and r, results in most of the possible oligomeric compounds within the formula having at least six residues, this meeting the last limitation of instant claim 1. 
B “is a member selected from the group consisting of alpha, beta or gamma amino acid residue.” Regarding which to choose, a motivation to select alpha amino acids comes from Violette, page 1 paragraphs 8 and 9.  Here Violette focuses on the antimicrobial peptides that adopt cationic amphiphatic alpha-helical structures upon binding to cell membranes, and their mechanisms. In 
Thus, Violette’s most alternatives of the broad formula above encompasses the peptide-oligomer chimeric compounds of claim 1, and the particular subgenus corresponding to claim 1 is among a relatively small set of alternative combinations – of Zc for A or C – NH and O being two of three alternatives (both resulting in falling within claim 1’s peptidomimetic residues) and of alpha amino acids as above suggested to result in less effects that would deviate from the base structure.  Thus, most of the peptide-oligomer chimeric compounds of Violette fall within what is claimed in instant claim 1.
Accordingly, claim 1 would have been obvious.
Given that Violette’s formula for A-B-C results in either A-B, B-C or A-B-C, claims 2 and 3 would have been obvious.
Claim 4, requiring at least six peptidomimetic residues having N,N’-linked urea bridging units would have been obvious based on the range of values of n, p and q often resulting in at least such residues in an oligomeric chimeric compound. Also, the 8 examples provided in Violette all have at least 7 residues corresponding to A or C, suggesting that the requirement of claim 4 would have been obvious when selecting NH for Z.
Claims 5, 9 and 10 would have been obvious based on the substantial overlap of structures encompassed by these claims and the subgenera set forth above for the corresponding A and C moieites when Z is NH.

Claim 8, requiring the oligourea segment to comprise at least three N-2-aminoethylcarbamoyl residues would have been obvious based on the range of values of n, p and q often resulting in at least that many residues in an oligomeric chimeric compound, this when Z=NH is selected, which per above is one of three alternatives for Z.
Claim 11, directed to the compound of claim 1, wherein the peptide segment comprises an amino acid sequence corresponding to a biologically active peptide or a fragment thereof, would have been obvious because Violette clearly teaches a therapeutically effective amount of its compounds, par. 43, see also par. 114 and 135, teaches methods to treat disease conditions by administering therapeutic compositions of the invention, par. 102-135, and particularly focuses in paragraph 9 and 10 on antimicrobial peptides, so chimeric compounds of Violette used for analogous antimicrobial effect would reasonably comprise an amino acid sequence corresponding to a biologically active peptide or a fragment thereof in order to mimic a portion of the native antimicrobial peptide upon which the chimeric compound was based.
Claim 12, directed to the compound of claim 1, wherein the compound mimics an alpha-helix chain, would have been obvious because Violette, paragraph 10, teaches that among a short list of structural and physicochemical properties, the lytic activity of amphiphilic antimicrobial peptides is strongly influenced by helix stability, so this would have motivated one skilled in the art to develop a compound within the scope of Violette’s formula I that mimics an alpha-helix chain.

Claims 16-21 specify either a range, of 9 to 14 residues for claim 16, or specific values for the number of residues, respectively 6, 9, 10, 13 and 14 for claims 17-21, of the peptide-oligourea chimeric compound of claim 1. There is no indication of the particular significance or importance of such particular ranges or numbers of residues in the application as filed, so these are considered arbitrary values. Violette’s formula I teaches chimeric compounds having numbers of residues that encompass all of these claimed residue numbers, and its examples, teach 8 specific oligomeric compounds – five of these of N-aminoethylcarbamoyl residues combined with a single gamma amino acid, in which the number of residues for these compounds ranges from 8 to 11.  Based on the formula scope of Violette and the particular examples, it would have been obvious to obtain the number of residues of claims 16-21 for different applications, such as short antimicrobial peptides or portions thereof.
Accordingly, claims 16-21 would have been obvious.
For the above claims, there would have been a reasonable expectation of success given the high levels of skill and technology in the art, including chemical syntheses and evaluation of compounds for effects, when combined with the particular teachings of Violette.

2.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0211625, Violette et al., published 9/21/2006 (Violette), as evidenced by Adessi and Soto, Current Medicinal Chemistry, 2002, 9, 963-978 (AS), as applied to claim 1 above, and further in view of Tyndall et al., Chem. Rev. 2005, 105, 793-826 (Tyndall). 

Although Violette teaches broadly to treat diseases with it compounds, see paragraphs 34, 43, 102-135, it does not teach or suggest its compounds binding to GPCRs.
Tyndall, section 1 GPCRs: Importance and Occurrence, staring on page 793, teaches that GPCRs are “the largest group of membrane-spanning surface receptors on human cells” and “Almost half of all registered pharmaceuticals today exert therapeutic effects by binding to GPCRs, yet they target only ~30 GPCRs and only a few of those are peptide-activated GPCRs.” Tyndall also extensively analyses the role of turns in peptide ligands of GPCRs, pages 795-820, and concludes on page 820 that it has presented “voluminous structural and/or activity evidence in support of a ligand turn shape being the likely recognition domain in GPCR-binding domains of all of these ligands.”
Given Tyndall’s teaching of the breadth and importance of GPCRs as targets for therapeutic chemicals, and the importance of turns including helices – these also taught by Violette however for antimicrobial peptides, it would have been obvious to develop at least some of the chimeric compounds of Violette to bind to a GPCR or fragment thereof.  This is based on the importance of GPCRs in cell signaling and also their clear prevalence on human cell surfaces. There would have been a reasonable expectation of success given the high levels of skill and technology in the art to screen for compounds that bind to GPCRs, combined with the knowledge of existing peptides that bind to GPCRs to use as starting points for modification according to the formula and teachings of Violette.
Accordingly, claim 14 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-6, 8-10, 12 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9 and 10 of U.S. Patent No. 10398750, issued from the parent application 14465680. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 8, 9 of the ‘750 patent are directed to a major subgenus of the larger subgenus claims 1-6, 9, 10, 12 of the instant patent application, the latter broader as to types of peptidomimetic residues in its claim 1 and slightly narrower based on the number of these consecutively positioned and also based on the required at least six total residues. These claims of the ‘750 claim multiple species of the instant claims’ overall broader subgenera, so would have been obvious based on a species/genus anticipation type analysis.  As to instant claim 8, requiring the oligourea portion of the chimeric compound of claim 1 to comprise at least 3 adjacent N-2-aminoethylcarbamoyl residues, this claim also would have been obvious by a species/genus anticipation type analysis in view of the species of the ‘750 claim 10 that have at least three such adjacent residues. As to instant claims 16-21, directed to a range of 9 to 14 for claim 16 and specific values for the number of residues, respectively 6, 9, 10, 13 and 14 for claims 17-21, of the peptide-oligourea chimeric compound of claim 1, the ‘750 claim 10 claims species having specific sizes ranging from 6 to 12, thus including species in the range of claim 16, the residue numbers of these species presenting as a range that includes identical and nearly identical sizes of claims 17-21, the latter based on closeness of a patented range to a close value, absent a showing of unexpected properties for such sized chimeric compounds.

Claims 7 and 11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10398750 in view of US 2006/0211625, Violette et al., published 9/21/2006 (Violette).
The rejection of claim 1 over the ‘750 patent is above.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Tuesday and on Wednesday/Thursday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/J. F./
Examiner, Art Unit 1658

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658